Laoy J.,
delivered the opinion of the court.
These cases are brought to this court on appeal from the crr-cuit court of the county of Loudoun, under the act of the general assembly approved March 12th, 1884, entitled an act to give an appeal as of right to the Commonwealth in all cases where suits are instituted under the act of January 14th, 1882, entitled an act to prevent frauds against the Commonwealth,, and the holders of her securities in the collection and disbursement of her revenues.
The controversy in these cases involves in each ease less than $500, and the first question to be decided in this court is upon the motion to dismiss the appeal in each case for want of jurisdiction in this court.
The constitution of Virginia provides that the jurisdiction of the courts of the Commonwealth, and the judges thereof, except so far as the same is conferred by the constitution, shall be regulated by law. Jurisdiction is conferred upon this court by the act of March 12th, 1884, in all eases under the act of January 14th, 1882, without regard to the amount involved in the controversy; and this is within the power of the legislature, unless the power of the legislature upon this subject is restricted by the constitution of the State.
The second section of Article VI. of the constitution, however, provides that this court shall not have jurisdiction in civil cases when the matter in controversy, exclusive of costs, is less in value or amount than five hundred dollars, except in certain enumerated cases, wherein these cases are not included.
This section imposes a restriction upon the legislature in this respect, and it is not, therefore, within the power of the legislature to so regulate the jurisdiction of this court; and so-much of the said act as confers this jurisdiction on this court is-*220in violation of this section of tbe constitution, and is therefore void.
It is, however, contended that, as the Commonwealth is not expressly mentioned in the section of the constitution just cited, the State is not bound thereby upon well-settled principles. But the constitution in this respect limits the power of this court, and this court cannot undertake to review the circuit court’s decision in these cases without violating the constitution in a provision expressly denying to this court jurisdiction in the premises.
The legislature is restricted from granting this court such jurisdiction, and the act, therefore, confers no jurisdiction upon the court, and the constitution not only does not give, but expressly denies such jurisdiction.
It follows that this court has no lawful authority to review the cases, and the appeals must be dismissed for want of jurisdiction. See the case of Barnett v. Meredith, 10 Gratt. 650, where, in the opinion of Judge Allen, this question is carefully considered, and this provision is held to impose a restriction on the power of the legislature. See also the case of The Commonwealth v. Moore, 1 Gratt. 300, opinion of Judge Baldwin, saying: “The court is of opinion that the general rule of law, which exempts the Commonwealth from the operation of the statutes of limitation, is applicable to original controversies, and not to cases in which the rights of the parties have been adjudicated by the judgment, decree, or sentence of a court of competent jurisdiction. In such cases the question, whether the merits of the judicial decision can be reviewed by another tribunal must be governed by the laws prescribing and regulating the jurisdiction of the appellate forum.” And it was held to be the duty of the court to withhold a consideration of the merits of the cause, though no objection was taken by plea or otherwise, and even though the point should be expressly waived by consent of the parties.
We think it is safe to follow the lead of these two cases de*221cided in this court on this subject, and holding ourselves bound by the express mandate of the constitution, notwithstanding the express jurisdiction conferred upon this court by statute. But it is earnestly contended here, that the question here is not the amount involved, but the genuineness of the coupons. This is completely answered by the counsel for the tax-payer, that on a suit upon a bond, for a sum of money less than five hundred dollars, jurisdiction could not be conferred upon this court by the plea of non est factum; the amount in controversy would remain the same as it does hero, and the amount involved is the amount of the coupons tendered and refused.
We are of opinion to dismiss the cases for want of jurisdiction.
Hinton, •!., concurred.